Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 LITHIA MOTORS ANNOUNCES PRELIMINARY RESULTS FOR FOURTH QUARTER: 18 CENTS LOSS PER SHARE AND $1.24 EARNINGS PER DILUTED SHARE FROM CONTINUING OPERATIONS FOR FULL YEAR 2007 MEDFORD, OREGON, February 20 th , 2008 (4:05pm EST) – Lithia Motors, Inc. (NYSE: LAD) today announced that preliminary fourth quarter 2007 loss from continuing operations was $3.6 million as compared to earnings of $6.7 million in the fourth quarter of 2006. Loss per share from continuing operations was $0 . 18 as compared to diluted earnings of $0 . 33 in the fourth quarter of 2006. After discontinued operations, preliminary loss per share was $0.26. For the full year of 2007, preliminary diluted earnings per share from continuing operations are $1.24, down approximately 35% from 2006. After discontinued operations, preliminary diluted earnings per share for the full year are $1.04. Included in the loss for the quarter from continuing operations is an approximate six cents loss per share resulting from a non-cash charge of $1.77 million attributable to franchise impairments at three of our stores which handle Ford, Chevrolet and Hyundai brands. The Company cautioned that these reported results are preliminary pending completion of the annual audit by its independent auditing firm. Sid DeBoer, Lithia’s Chairman and CEO stated that “The Company is completing a review of potential reporting irregularities associated with retail sales at certain store locations and until the review and analysis is finalized, the Company’s financial statements and the audit can not be completed. While we do not expect the completion of the review to result in a material additional charge to income, no assurances can be given. Our final audited results will be included in our Form 10-K filing.” Mr. DeBoer further commented “Recessionary market conditions accelerated in the fourth quarter for Lithia. Since we sell a large-ticket consumer discretionary product that must be financed, we felt the impact. Most of our regional markets were more impacted than the rest of the nation –particularly in Nevada, California, Oregon and Colorado. Customer visit counts at most of our stores were measurably lower than anticipated.” “Our change to a new way of serving our customers is a cultural change that is also having an impact on our short-term results. These changes are critical to our long-term success as a national provider of automobiles & related services. They markedly improve our customers’ experiences and will reduce our operating costs as we take out complexity in all the ways we deal with our customers.” “We are pleased about the results we are experiencing from our three L2 Auto stores. Financial results from the fourth quarter 2007 were in-line with expectations. January and February traffic and sales are better than expected at our two recently opened stores in Texas and we anticipate that L2 Auto will meet or exceed its profitability targets in 2008.” “We are focused on continued top line growth through acquisitions and the growth of L2 Auto. We expect improvements in operations from our many cost reduction activities – both those we are making as a result of the recession and those of a more structural nature. As we centralize more office operations, enhance customer processes and L2 Auto strategies gain traction, we expect to see tangible improvements.” “As we have previously stated and continue to say, we have steadfast confidence in our future. We are building a business model that we expect to generate annual earnings per share above $3.00 in 2011 assuming a healthy macro-economic environment,” concluded Mr. Sid DeBoer. Jeff DeBoer, Senior Vice President and CFO added, “We have provided first quarter and full year EPS guidance for 2008 as shown below. Due to the economic conditions expected to continue into the first half of the year we expect the bulk of the earnings to occur in the second half of the year. Our improved business model should also reflect positive margin improvements as the year progresses.” “Our guidance is based on income from continuing operations, and fifteen to twenty cents of development expenses associated with L2 Auto. Any acquisitions or dispositions will affect this guidance, as they are not included.
